Title: To George Washington from Richard Bland Lee, 20 May 1795
From: Lee, Richard Bland
To: Washington, George


          
            Sir,
            Philadelphia May 20. 1795
          
          Having been informed by a friend of Mr Alexander White of Frederick Virginia that he would be inclined to supply the vacancy occasioned by the resignation of Mr Carroll as one of the Commissioners of the city of Washington, you will be pleased to excuse the liberty I take of communicating the circumstance to you being with sentiments of most thorough esteem & devotion yr most obt Servant
          
            Richard Bland Lee
          
        